Title: Enclosure: Recipes of Adrien Petit, 4 August 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


EnclosureRecipes of Adrien Petit
  
Pour faire des peches à l’eau-de-vie.
Il faut essuyer les peches pour oter le duvet. Ensuite les piquer avec une fourchette dans 5. à 6. endroits. Vous faites bouiller de l’eau. Quand elle bout, vous jettez vos peches pour les blanchir, seulement. Laissez faire un bouillon. Ensuite vous les retirez, et mettez tout-de suite à l’eau froid. Vous les retirez de l’eau pour les egoutter. Vous faites clarifier du sucre et les laissez bouillir, pour retirer l’eau vous verrez quand il sera assez bouilli en trempant le doigt dedans, et frottez les deux doigts. Si vous sentez que vos doigts tiennent ensemble, c’est qu’il est assez. Vous le laissez refroidir. Quand il est froid, vous y mettez les peches pour les y laisser 24. heures. Ensuite vous faites bouiller votre sucre un seconde fois, en y ajoutant une pinte d’eau de vie. Ne laissez pas le sucre sur le feu. Vous vous brouillerez la figure, si vous ne prenez pas cette precaution. Vous laissez refroidir le sucre. Ensuite vous remettez les peches. Le lendemain vous faites bouillir votre sucre, jusqu’a ce que vous voyez qu’il soit gras à vos doigts. Vous le retirez pour verser encore la quantité d’eau de vie qu’il faut. Vous y mettrez vos peches pour les faire bouillir un bouillon ou deux. Vous les retirez du feu pour les laisser refroidir. Quand elles sont froides, vous les mettez dans  des bouteilles à large goulot, tout doucement. Vous passez le syrop au travers d’une serviette, et le versez sur les peches. Vous bouchez bien vos bouteilles et le tout est fini.
Pesez vos peches. Sur 4. livres de peches un livre de sucre et un pinte d’eau de vie.

To preserve haricots vers for winter use.
Take a tight barrel, with one head out, and set it up an-end. Let your snaps be green but their moisture dried out a little. Lay in a layer of salt and a layer of beans alternately, each about a finger thick, and finish with a layer of salt. Lay the loose head on them and weight it pretty well down with stones.
About 2 bushels of beans will serve a family the winter.

   
   an American pint.


